DETAILED ACTION

Currently pending claims are 1 – 20.

Claim Objection
Claim 11 & 15 is objected to because the claim is recited as a device claim (or a medium claim) while the base (parent) claim is directed to a method claim – Examiner notes such an inconsistency creates unncessary ambiguity (i.e. in lack of clarity) within the respective claim scopes and as such, Examiner respectfully request to change the claim 11 and 15 to become an independent claim which is a device claim or a medium claim respectively associated with the statutory classes.  Any other claims not addressed are rejected by virtue of their dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention may be directed to software per se which is directed to non-statutory subject matter.  Examiner notes for an apparatus claim, at least one recited element, in the claim body, must be a hardware component; however, the claim may be reasonably interpreted as being not limited to hardware elements according to the disclosure of the specification (SPEC-PG.PUB: Para [0061]: an application accessing apparatus can be implemented in a form of a combination of hardware and software – i.e. which is not limited to a "hardware processor", wherein  a functional module may take the form of “software”) and thus the claim may be merely directed to software per se as a non-statutory subject matter for a system / apparatus claim.  It is respectfully suggested by the Examiner to amend the claim limitation in the claim body, for example, to explicitly include (comprise) “at least one hardware processor (or computing device or processor device) configured for:”.   Any other claims not addressed are rejected by virtue of their dependency.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tripp et al. (U.S. Patent 2019/0362095). 

As per claim 1 & 6, Tripp teaches an application accessing method, applied to a terminal, comprising: 
monitoring whether an application invokes privacy content (Tripp: Para [0023] / [0024]: a security privacy engine is operated to monitor and protect the user sentive information when an application requests to access sentive information (i.e. invoke privacy content) such as hardware configuration, location information, IP address and etc.) ; and 
authorizing the application with permission to access the privacy content, in response to monitoring that the application invokes the privacy content, and returning other information different from the privacy content (Tripp: Para [0017] and Para [0054]: the security privacy engine not only can identify and authorize an application with permission to access the privacy content to avoid a crash of executing the application but also can restrict the requested sensitive information by replacing (returning) the requested sensitive data with alternate user information which is irrelevant o the sensitive content information as requested to prevent unintended use of user sensitive information – this is also consistent with the disclosure of the instant specification (SPEC [0037] / [0053]: to avoid an inability to use the application which cannot be used due to directly denying the application the permission to access privacy content and, instead, returning other information (i.e. alternate information) different from the privacy content as requested).  

As per claim 2 & 7, Tripp teaches wherein the other information is empty information (Tripp: see above & Para [0054]: returning any irrelevant (random) information as to the malicious application intended to request which can be construed as NULL information or EMPTY information – i.e. totally unusable by the requested application).  

As per claim 3, 8, 12 & 16, Tripp teaches determining that the application has enabled a predetermined permission flag, wherein the application that enables the permission flag has the permission to invoke the privacy content but is restricted from invoking the privacy content (Tripp: see above & Para [0030], Para [0017] and Para [0054]).  

As per claim 4, 9, 13 & 17, Tripp teaches determining that the application has enabled the permission flag, in response to receiving a user's instruction to turn on a switch in a terminal setting item, the switch being used to indicate whether the permission flag of the application is enabled or not (Tripp: see above & Para [0030], Para [0017] and Para [0054]: an indication that can be displayed and selected by the user on a user interface to enable / disable a permission flag such that the security privacy engine can provide an additional layer of privacy which is tailored to the user’s need).  

As per claims 5, 10, 14 & 18 – 19, which are similar limitations to claim(s) 1 – 4 and thus is/are rejected with the same rationale.

As per claim 20, Tripp teaches a display screen configured to display the other information (Tripp: see above & Para [0038] and Para [0054] Last sentence: providing a visual display for providing the alternative information of the user sensitive information, wherein such alternative information can be displayed and selected by the user through the user interface device).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788. The examiner can normally be reached Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





---------------------------------------------------
                  /Longbit Chai/
           Longbit Chai E.E. Ph.D.
    Primary Examiner, Art Unit 2431
                   No. #2368 – 2022
---------------------------------------------------